DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19 recites “A apparatus” in line 1.  It appears that the word “A” is a typographical error, and should rather be the word “An” instead. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 USC § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6-11, and 15-19 is/are rejected under 35 USC § 102(a)(1) as being anticipated by WEHRLE, FR 376,962 A (hereinafter called WEHRLE).
Regarding claim 1, WEHRLE teaches a wing flapping apparatus (See e.g., FIGS. 1-3) comprising:
(See e.g., FIGS. 1-3 element 1 of which frame 15 of the wing is attached to and part of as shown in FIG. 3);
a motive power source disposed in the frame body (See e.g., FIG. 2 element 2);
a wing unit having a proximal end and a distal end (See e.g., FIG. 3 elements 15, 20, & 24 together make up a wing unit on each side of the wing flapping apparatus); and
a power transmission mechanism (See e.g., FIG. 4) configured to transmit motive power generated by the motive power source to the wing unit to drive the wing unit, the power transmission mechanism including:
a slider (See e.g., FIG. 4 element 36) movably supported by the frame body (See e.g., FIG. 4 element 15) and configured to linearly reciprocate in a first direction (See e.g., FIG. 4 element 36, which moves in the vertical direction relative to looking straight on at the flat plane of the page and teaches a first direction) in response to the motive power received from the motive power source, and
a rotating body (See e.g., FIG. 4 element 35) rotatably supported by the frame body (See e.g., FIG. 4 element 15) and configured to reciprocate in a rotation direction about a rotation axis (See e.g., FIG. 4 element 35, which rotates around its center axis at the unlabeled circular connection between elements 35 & 15) as a center of rotation in response to the motive power transmitted from the slider, the rotation axis extending in a second direction that is orthogonal to the first direction (See e.g., FIG. 4, where the center axis, as described hereinabove, is coming perpendicularly out of the page, which is orthogonal to the plane of the first direction, as described hereinabove, and therefore teaches the instant claim limitation),
(See e.g., FIG. 4 element 15) is fixed to the rotating body (See e.g., FIG. 4 element 35), such that the wing unit is configured to swing such that the distal end moves approximately in the first direction as the rotating body reciprocates in the rotation direction (See e.g., FIGS. 3 & 4 elements 35 & 15, where the distal end of the wing shown in FIG. 3 moves with the direction of 35, which is moving in the first direction with 36 as discussed for a first direction hereinabove).
Regarding claim 2, WEHRLE teaches wherein linear reciprocation of the slider and a swinging direction of the wing unit in the first direction are opposite to each other (See e.g., FIG. 4).
Regarding claim 6, WEHRLE teaches wherein the slider (See e.g., FIG. 4 element 36) and the rotating body (See e.g., FIG. 4 element 35) are coupled to each other (See e.g., FIG. 4 elements 36, 35, & 15), such that the rotating body is configured to reciprocate in the rotation direction (See e.g., FIG. 4 element 35, which rotates around its center axis at the unlabeled circular connection between elements 35 & 15) as the slider linearly reciprocates (See e.g., FIG. 4 elements 35, 15, & 36).
Regarding claim 7, WEHRLE teaches wherein the rotating body (See e.g., FIG. 4 element 35) comprises a gear (See e.g., FIG. 4 element 35), and the slider comprises a toothed slider (See e.g., FIG. 4 element 36) configured to engage with the gear (See e.g., FIG. 4 elements 35 & 36).
Regarding claim 8, WEHRLE teaches further comprising a rotatable disc (See e.g., FIG. 4 element 38) coupled to the slider (See e.g., FIG. 4 element 36) by a crank arm (See e.g., FIG. 4 elements 37) and configured to rotate in the rotation direction (See e.g., FIG. 4, where element ).
Regarding claim 9, WEHRLE teaches wherein the motive power source is configured to rotate the rotatable disc in the rotation direction causing the crank arm to drive the slider to linearly reciprocate in the first direction (See e.g., FIGS. 2 & 4 elements 2, 38, 37, 36, and the claimed directions as set forth in the rejections in claim 1 hereinabove).
Regarding claim 10, WEHRLE teaches a wing flapping apparatus (See e.g., FIGS. 1-3) comprising:
a frame body a frame body (See e.g., FIGS. 1-3 element 1 of which frame 15 of the wing is attached to and part of as shown in FIG. 3);
a motive power source disposed in the frame body (See e.g., FIG. 2 element 2);
a first wing unit (See e.g., FIG. 3 elements 15, 20, & 24 together make up a wing unit on the right side of the wing flapping apparatus) and a second wing unit (See e.g., FIG. 3 elements 15, 20, & 24 together make up a wing unit on the left side of the wing flapping apparatus) each having a proximal end and a distal end; and
a power transmission mechanism (See e.g., FIG. 4) configured to transmit motive power generated by the motive power source to drive the first wing unit and the second wing unit, the power transmission mechanism including:
a slider (See e.g., FIG. 4 element 36) movably supported by the frame body (See e.g., FIG. 4 element 15) and configured to linearly reciprocate in a first direction (See e.g., FIG. 4 element 36, which moves in the vertical direction relative to looking straight on at the flat plane of the page and teaches a first direction) in response to the motive power received from the motive power source, and
(See e.g., FIG. 4 elements 35) that are rotatably supported by the frame body (See e.g., FIG. 4 elements 15) and each configured to reciprocate in a rotation direction about a rotation axis (See e.g., FIG. 4 elements 35, where each rotates around its respective center axis at the unlabeled circular connection between elements 35 & 15) as a center of rotation in response to the motive power transmitted from the slider, the rotation axis extending in a second direction that is orthogonal to the first direction (See e.g., FIG. 4, where the center axis, as described hereinabove, is coming perpendicularly out of the page, which is orthogonal to the plane of the first direction, as described hereinabove, and therefore teaches the instant claim limitation),
wherein the first rotating body and the second rotating body are arranged side by side in a third direction that is orthogonal to the first direction and the second direction (See e.g., FIG. 4 elements 35, where elements 35 lie side by side in the horizontal plane of the page, which is orthogonal to the first direction and the second direction as set forth hereinabove in the rejection in the instant claim),
wherein the proximal end of the first wing unit (See e.g., FIG. 4 element 15 on the right side) is fixed to the first rotating body (See e.g., FIG. 4 element 35 on the right side) such that the distal end is located on a side opposite to the second rotating body relative to the first rotating body (See e.g., FIGS. 3 & 4, where the distal end of the wing on the right side is opposite element 35 on the left side, i.e., the second rotating body),
wherein the proximal end of the second wing unit (See e.g., FIG. 4 element 15 on the left side) is fixed to the second rotating body (See e.g., FIG. 4 element 35 on the left side) such that the distal end is located on a side opposite to the first rotating body relative to the second rotating body (See e.g., FIGS. 3 & 4, where the distal end of the wing on the left side is opposite element 35 on the right side, i.e., the first rotating body), and
wherein the first and second wing units (See e.g., FIG. 3 elements 15, 20, & 24 together make up a wing unit on each side of the wing flapping apparatus, teaching the first and second wing units) are each configured to swing such that the distal end of each of the first and second wing units synchronously move in the first direction as the first and second rotating bodies reciprocate in the rotation direction (See e.g., FIGS. 3 & 4 elements 35 & 15, where, on both sides of the of the wing apparatus, the distal end of each wing shown in FIG. 3 moves with the direction of its respective 35, which is moving in the first direction with 36 as discussed for a first direction hereinabove), respectively.
Regarding claim 11, WEHRLE teaches wherein movement of the slider in the first direction and a swinging direction of each of the first and second wing units in the first direction are opposite to each other (See e.g., FIG. 4).
Regarding claim 15, WEHRLE teaches wherein the slider (See e.g., FIG. 4 element 36) is coupled to each of the first and second rotating bodies (See e.g., FIG. 4 elements 35), such that the first and second rotating bodies are configured to reciprocate in the rotation direction (See e.g., FIG. 4 elements 35, where each rotates around its respective center axis at the unlabeled circular connection between elements 35 & 15) as the slider linearly reciprocates (See e.g., FIG. 4 elements 35, 15, & 36).
Regarding claim 16, WEHRLE teaches wherein the first and second rotating bodies (See e.g., FIG. 4 elements 35) each comprise a gear (See e.g., FIG. 4 elements 35), and the slider (See e.g., FIG. 4 element 36) configured to engage with each respective gear (See e.g., FIG. 4 elements 35 & 36).
Regarding claim 17, WEHRLE teaches further comprising a rotatable disc (See e.g., FIG. 4 element 38) coupled to the slider (See e.g., FIG. 4 element 36) by a crank arm (See e.g., FIG. 4 elements 37) and configured to rotate in the rotation direction (See e.g., FIG. 4, where element 38 rotates about it its center, which is the same orientation as the rotation direction set forth in rejection of claim 10 hereinabove).
Regarding claim 18, WEHRLE teaches wherein the motive power source is configured to rotate the rotatable disc in the rotation direction causing the crank arm to drive the slider to linearly reciprocate in the first direction (See e.g., FIGS. 2 & 4 elements 2, 38, 37, 36, and the claimed directions as set forth in the rejections in claim 10 hereinabove).
Regarding claim 19, WEHRLE teaches a apparatus comprising:
a frame body a frame body (See e.g., FIGS. 1-3 element 1 of which frame 15 of the wing is attached to and part of as shown in FIG. 3);
at least one wing unit having a proximal end and a distal end (See e.g., FIG. 3 elements 15, 20, & 24 together make up a wing unit on each side of the wing flapping apparatus); and
a power transmission mechanism (See e.g., FIG. 4) coupled to the frame body and configured to drive the at least one wing unit, the power transmission mechanism including:
a slider (See e.g., FIG. 4 element 36) movably supported by the frame body (See e.g., FIG. 4 element 15) and configured to linearly reciprocate in a first direction (See e.g., FIG. 4 element 36, which moves in the vertical direction relative to looking straight on at the flat plane of the page and teaches a first direction), and
(See e.g., FIG. 4 element 35) rotatably supported by the frame body (See e.g., FIG. 4 element 15) and configured to reciprocate in a rotation direction (See e.g., FIG. 4 element 35, which rotates around its center axis at the unlabeled circular connection between elements 35 & 15) that extends in a second direction that is orthogonal to the first direction (See e.g., FIG. 4, where the center axis, as described hereinabove, is coming perpendicularly out of the page, which is orthogonal to the plane of the first direction, as described hereinabove, and therefore teaches the instant claim limitation),
wherein the proximal end of the at least one wing unit (See e.g., FIG. 4 element 15) is fixed to the at least one rotating body (See e.g., FIG. 4 element 35), respectively, such that the distal end of the at least one wing unit moves in the first direction as the at least one rotating body reciprocates in the rotation direction (See e.g., FIGS. 3 & 4 elements 35 & 15, where the distal end of the wing shown in FIG. 3 moves with the direction of 35, which is moving in the first direction with 36 as discussed for a first direction hereinabove), and
wherein linear reciprocation of the slider and swinging of the at least one wing unit are in respective directions opposite to each other (See e.g., FIG. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC § 102(b)(2)(C) for any potential 35 USC § 102(a)(2) prior art against the later invention.
Claims 3-5, 12-14, and 20 is/are rejected under 35 USC § 103 as being unpatentable over WEHRLE as, and further in view of MASURA, U.S. Patent 3,539,063 A (hereinafter called MASURA).
Regarding claim 3, WEHRLE teaches all the limitations of the instant claim as set forth in the rejections of claim 2 hereinabove, except an elastic belt.
However, MASURA teaches an elastic belt (See e.g., FIG. 13 element 80).
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the prior art of WEHRLE and MASURA before him, to include in the apparatus of WEHRLE an elastic belt, as claimed, and as taught in the art of MASURA.  One of ordinary skill in the art would have been motivated to do so, to achieve the predictable result of providing a belt to prevent damage to the operating mechanism by slippage of a friction drive belt at a relatively inexpensive cost.
Regarding claim 4, WEHRLE, as modified by MASURA in claim 3 hereinabove, further teaches all the limitations of the instant claim as set forth in the rejections of claim 3 hereinabove, and the elastic belt (MASURA See e.g., FIG. 13 element 80)
Regarding claim 5, WEHRLE, as modified by MASURA in claim 4 hereinabove, further teaches wherein the rotating body comprises a gear (WEHRLE See e.g., FIG. 4 element 35), and the elastic belt comprises a toothed belt (MASURA See e.g., FIG. 13 element 80; column 2 lines 72-75) configured to engage with the gear.
Regarding claim 12, WEHRLE teaches all the limitations of the instant claim as set forth in the rejections of claim 11 hereinabove, except an elastic belt.
However, MASURA teaches an elastic belt (See e.g., FIG. 13 element 80).
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the prior art of WEHRLE and MASURA before him, to include in the apparatus of WEHRLE an elastic belt, as claimed, and as taught in the art of MASURA.  One of ordinary skill in the art would have been motivated to do so, to achieve the predictable result of providing a belt to prevent damage to the operating mechanism by slippage of a friction drive belt at a relatively inexpensive cost.
Regarding claim 13, WEHRLE, as modified by MASURA in claim 11 hereinabove, further teaches all the limitations of the instant claim as set forth in the rejections of claim 11 hereinabove, and the elastic belt (MASURA See e.g., FIG. 13 element 80).
Regarding claim 14, WEHRLE, as modified by MASURA in claim 4 hereinabove, further teaches wherein each of the first and second rotating bodies comprise a gear (WEHRLE See e.g., FIG. 4 elements 35), and the elastic belt comprises a toothed belt (MASURA See e.g., FIG. 13 element 80; column 2 lines 72-75) configured to engage with each respective gear.
Regarding claim 20, WEHRLE teaches all the limitations of the instant claim as set forth in the rejections of claim 19 hereinabove, except an elastic belt.
However, MASURA teaches an elastic belt (See e.g., FIG. 13 element 80).


Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988.  The Examiner can normally be reached on Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRI L FILOSI/Examiner, Art Unit 364424 March 2021

/Nicholas McFall/Primary Examiner, Art Unit 3644